DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 2, 3, 5-9, 11 and 21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Stockdale et al 2010/0304819.

Regarding claim 1, Regarding claim 1, Stockdale discloses a payment device (e.g. card 902a, 902b) comprising: a processor (e.g. CPU 906a) [FIG 3C]; and an output device (e.g. radio frequency communication 907, magnetic stripe 901) operable to provide providing payment data (“The gaming machines may be operable to provide wagering on an outcome of a game of chance, display the outcome of the game of chance, accept cash or an indicia of credit and dispense an award, such as cash or indicia of credit, to a player utilizing the gaming machine.”; para [0008,0078-0079,0104]) and game play action data (“In the interrogation mode, gaming information stored on the card may be passed to the remote device and possibly updated. Gaming information may include but is not limited to 1) account information, such as player tracking account information, credit account information or banking account information, 2) personal information, such as name, 3) gaming preference information, such as preferred games, 4) credit information, such as information that allows a record of a credit amount associated with a cashless system to be transferred to the gaming machine.”; para [0008,0078-0079,0104]) to a payment card reader (e.g. contact reader 972) [FIG 2A], 
wherein said payment data is utilized to authorize a payment transaction (para [0008,0078-0079,0104]) and said game play action data is utilized to impact game play in a video game (“At the start of the game, the player may enter playing tracking information using the card reader 24, the keypad 22, and the florescent display 16. Further, other game preferences of the player playing the game may be read from a card inserted into the card reader.”, FIG 4A; para [0044,0078-0079,0104,0121,0150]).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this instant, the claim language requiring game play action data to be “utilized to impact a game play in a video game" is broadly and reasonably interpreted to include the game initiation taught by Stockdale. Stockdale clearly states that the player may enter gaming information at the start of the game therefore the game interface is active and “during a period of time said game play action data is operable to cause performance of a game play in said video game” as the user enters the gaming information.  Thus, Stockdale anticipates the claimed language. 
Language in an apparatus claim directed to the function, operation, intent of use, and materials upon which these apparatus components work that does not structurally limit the apparatus components or patentably differentiate the claimed apparatus from an otherwise identical prior art apparatus will not support patentability.  See, e.g. In re Rishoi, 107 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 940 (CCPA 1963); In re Ludtke, 441 F.2d 660,663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973).
A limitation of “wherein said payment data is utilized to authorize a payment transaction and said game play action data is utilized to impact a video game” is directed to intended use, function, and/or operation of the “payment device” in claim 1 as the limitation is merely directed at when gaming information is transmitted as opposed to a structural limitation distinguishing the payment device from pay devices of prior art capable of transmitting gaming information at other times.  Therefore, the limitation has been considered, but has not been given patentable weight.
Even if the limitation were given patentable weight, the limitation does not structurally limit the claim.  Since the applied reference(s) teach all of the structural limitations of the claim, the reference(s) is presumed to be capable of the intended use, function, and/or operation.
The burden shifts to the Applicant to rebut the presumption that the structure of the applied reference(s) is not capable of the intended use, function, and/or operation.  
Regarding claim 2, Stockdale discloses all of the limitations of claim 1. Stockdale further disclose said output device is an RF-based communications device (e.g. radio frequency communication 907) [0089] [FIG 3D].
Regarding claim 3, Stockdale discloses all of the limitations of claim 1. Stockdale further does disclose a dynamic magnetic stripe (e.g. magnetic stripe 901) (e.g. the information can be rewritten as the ownership of the card changes).  
Regarding claim 5, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses a plurality of buttons (e.g. input buttons 905) [FIG 3B].
Regarding claim 6, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses a plurality of buttons (e.g. input buttons 905), wherein at least one of the said plurality of buttons is associated with said game play action data, (“In one embodiment, the card may include input buttons 905 and a display 904b for generating a one time password that may be used with a transaction, such as a transaction at a gaming machine or a game table” [0078]) [0078-0080]. 
Regarding claim 7, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses a plurality of buttons (e.g. input buttons 905) and a display (e.g. display 904a, 904b).
Regarding claim 8, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses comprising a plurality of buttons (e.g. input buttons 905) and a plurality of displays (display 904a, 904b).
Regarding claim 9, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses a light sensor (e.g. photo detector) [0077].
Regarding claim 11, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses said payment device is a payment card (e.g. 902a, 902b).
Regarding claim 21, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses a first and a second button (e.g. input buttons 905) [FIG 3B], wherein said game action data (“In the interrogation mode, gaming information stored on the card may be passed to the remote device and possibly updated. Gaming information may include but is not limited to 1) account information, such as player tracking account information, credit account information or banking account information, 2) personal information, such as name, 3) gaming preference information, such as preferred games, 4) credit information, such as information that allows a record of a credit amount associated with a cashless system to be transferred to the gaming machine.”; para [0008,0078-0079,0104]) is associated with said first button via a wireless communication (e.g. the card is a contactless card, RFID communication 907) [FIG 3D] [0078-0079]. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 4 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stockdale et al 2010/0304819 in view of Mullen et al. 2009/0159673.

Regarding claim 4, Stockdale discloses all of the limitations of claim 1. Stockdale does not disclose output device is an IC chip. However, Mullen discloses an output device is an IC chip, see [0058]. Therefore, it would be obvious to one with ordinary skill in the art at the time of the invention to modify Stockdale in view of Mullen as Mullen discloses an IC chip which is a cost efficient and compact way of storing information. 
Regarding claim 10, Stockdale discloses all of the limitations of claim 1. Stockdale does not disclose the payment device is a mobile telephone phone.  Mullen discloses a payment device is a mobile telephonic device [abstract] [0113]. Therefore, it would be obvious to one with ordinary skill in the art at the time of the invention to modify Griswold in view of Mullen as Mullen discloses that card features may be provided on a mobile telephonic device either physically or embodied virtually, see [0113], allowing for conveniently carrying the card information.


Claims 12-13, 16-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stockdale et al 2010/0304819 in view of Ocko et al. 2013/0252727.


Regarding claim 12, Stockdale discloses a payment device (e.g. card 902a, 902b) comprising: a processor (e.g. CPU 906a) [FIG 3C]; and an output device (e.g. radio frequency communication 907, magnetic stripe 901) operable to provide a message including payment data (“The gaming machines may be operable to provide wagering on an outcome of a game of chance, display the outcome of the game of chance, accept cash or an indicia of credit and dispense an award, such as cash or indicia of credit, to a player utilizing the gaming machine.”; para [0008,0078-0079,0104]) and game currency (e.g. gaming information including loyalty points and cash vouchers) [0194] to an in-store payment card reader (e.g. contact reader 972) [FIG 2A, FIG 9] wherein said payment data is operable to authorize a payment transaction (e.g. buying a drink) and said game currency award data is operable to provide virtual currency in video game (e.g. playing a game on gaming machine) [FIG 4A] [0044] and [0121]. However, Stockdale fails to explicitly disclose to provide currency in a virtual environment of a video game.
Ocko discloses provide currency in a virtual environment of a video game [0076] [0083] [0093]. It would have been obvious to one with ordinary skill in the art at the time of the invention to modify Stockdale in view of Ocko so as to be able to expand the gaming systems of Stockdale to not just stand-alone systems but also provide a way for users to pay for virtual environment games as well, as it is notoriously old and well known in the art to have virtual currency for virtual games. 
Regarding claim 13, Stockdale in view of Ocko discloses all of the limitations of claim 12. Stockdale further disclose said output device is an RF-based communications device (e.g. radio frequency communication 907) [0089] [FIG 3D].
Regarding claim 16, Stockdale in view of Ocko discloses all of the limitations of claim 12. Stockdale further discloses a plurality of buttons (e.g. input buttons 905), wherein at least one of the said plurality of buttons is associated with said game currency award data, (“An amount of loyalty points available in account associated card may be displayed. In one embodiment, the display may display a bar-code the bar-code may be an identifier for a particular player tracking account or an identifier for a credit value associated with a cashless system. In particular embodiments, the input buttons 906 may be used to change what gaming information is displayed on display 904a.” [0078]) [0078-0080]. 
Regarding claim 17, Stockdale in view of Ocko discloses all of the limitations of claim 12. Stockdale further discloses a plurality of buttons (e.g. input buttons 905) and a display (e.g. display 904a, 904b).
Regarding claim 18, Stockdale in view of Ocko discloses all of the limitations of claim 12. Stockdale further discloses a light sensor (e.g. photo detector) [0077].
Regarding claim 20, Stockdale in view of Ocko discloses all of the limitations of claim 12. Stockdale further discloses said payment device is a payment card (e.g. 902a, 902b).


Claims 14, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stockdale et al 2010/0304819 in view of Ocko et al. 2013/0252727 as applied to claims 12-13, 16-18 and 20 above, and in further view of Mullen et al. 2009/0159673.

Regarding claim 14, Stockdale in view of Ocko discloses all of the limitations of claim 12. While Stockdale does disclose a magnetic stripe (e.g. magnetic stripe 901), Stockdale does not disclose a dynamic magnetic stripe communication device. Mullen discloses a dynamic magnetic stripe communication device (e.g. dynamic magnetic device 1350) [0103] [0122] [FIG 13]. Therefore, it would be obvious to one with ordinary skill in the art at the time of the invention to modify Stockdale and Ocko in view of Mullen as Mullen discloses a dynamic magnetic stripe that can store a plurality of credit card/loyalty card's information so the user may select which card to pay with.
Regarding claim 15, Stockdale in view of Ocko discloses all of the limitations of claim 12. Neither Stockdale nor Ocko disclose output device is an IC chip. However, Mullen discloses an output device is an IC chip, see [0058]. Therefore, it would be obvious to one with ordinary skill in the art at the time of the invention to modify Stockdale and Ocko in view of Mullen as Mullen discloses an IC chip which has the ability to store more information and transmit contactless information, allowing for efficient flow of payment data. 
Regarding claim 19, Stockdale in view of Ocko discloses all of the limitations of claim 12. Neither Stockdale nor Ocko disclose the payment device is a mobile telephone phone.  Mullen discloses a payment device is a mobile telephonic device [abstract] [0113]. Therefore, it would be obvious to one with ordinary skill in the art at the time of the invention to modify Stockdale and Ocko in view of Mullen as Mullen discloses that card features may be provided on a mobile telephonic device either physically or embodied virtually, see [pg. 11, par 0113], allowing for conveniently carrying the card information.


Response to Arguments

Applicant’s arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
As discussed in the interview with Attorney Veter on 06/08/2022 (along with Supervisor Steve Paik), The Examiner for arguments that are now moot (e.g. Princess Peach), the Examiner will state as such and no longer provide further arguments.

The Examiner will break down the Applicant’s arguments for each category that was presented in the Remarks dating 05/06/2022.
EXAMINER’S INTERVIEW SUMMARY
The Examiner acknowledges that the applicant states, “no request for clarity or conciseness was requested.” 
“The Applicant requests response to the substance of each argument made by the Applicant” (page 7)
The Examiner would like to point that the rebuttals to the arguments provided in the previous office action were performed. The Examiner would like to acknowledge that there are no arguments to the claims drawn for this category.
ARGUMENT #1: Direct Contradiction 
In regards to the Applicants arguments, the Examiner is stating that this argument is MOOT. Could the Applicant address how and exactly what clarification the Applicant intends to receive on a MOOT argument? The Examiner would like a specific argument (not one referring to an Action from a previous round of prosecution or to a scenario (Princess Peach- which is a moot argument) to further understand what the Applicant would like an explanation on. 
ARGUMENT #2: Examiner Error is Clear
The Applicant asserts. “… it would appear that the Examiner gives the same definition to ‘game action data’ and ‘game play action data’ without providing any evidence to overcome the presumption that different claim terms have different meaning.” While the Applicant may be their own lexicographer, the MPEP states, “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)” [MPEP 2111.01]. The Applicant has not provided a specific definition to the term, “game play action data”, the Applicant has not disclosed how the term “game play action data” differs from “game action data” and upon the Telephonic interview with Mr. Vetter, the Applicant stated, “game play action data” is “data that indicates game action during game play”, which is “game information”, as stated by Stockdale, see [0008, 0078-79, 0104]. Further, if the Applicant finds the limitation, ‘game play action data’ to mean a specific definition, its needs to be clearly stated and supported in the Specification, as stated in MPEP 2111.
ARUGMENT #3: Function imparts structure in claim body
The Examiner removed portions of Catalina Marketing to clarify the record. Again, as stated, the Examiner has given patentable weight to each and every limitation. They are disclosed in Stockdale therefore the rejection is under U.S.C. §102. 
The Applicant is reminded that claim 1 is an apparatus claim.
ARGUMENT #4: Lack of programming denoted lack of function
The Examiner does not find the applicant’s arguments persuasive. The Examiner has given patentable weight to each and every limitation of claim 1, however as stated before,  Programming does not impart structure. 
The Examiner does not change her argument, the Examiner is explaining how and why programming does not impart structure. 
The Applicant states: “Applicant has shown that Stockdale’s device is
 not structurally identical within the meaning of patent law because Stockdale’s device does not perform the functions recited by claim 1. Accordingly, the Examiner must give patentable weight to every limitation of claim 1 or withdraw the rejection.”  The Examiner disagrees. Not only does Stockdale disclose the two structural limitations of claim 1, (a processor, an output device), Stockdale further discloses each and every limitation of claim 1, even the functional limitation of an output device, see rejection for citations.
PRAYER FOR RELIEF
The Examiner does not find the arguments persuasive
APPLICANT’S RESPONSE TO THE REJECTION UNDER 35 U.S.C. 103 (A)
Yes, a gaming machine of Stockdale can be interpreted as “in-store”.  The arguments the Applicant provides is not found to be relevant to what is claimed and what can be interpreted by one with ordinary skill in the art at the time of the invention. Again, the Applicant is welcome to be their own lexicographer, the MPEP states, “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)” [MPEP 2111.01]. The Applicant has not provided a specific definition to the term, “in-store”, the Examiner is NOT taking Official Notice, she is stating that Stockdale supports the broadest reasonable interpretation to one with ordinary skill in the art of “in-store”. The Examiner provides FIG 9 as further support of “in-store” (Casino, bingo parlor, store, restaurant).

Further, as clearly stated in previous office actions, the Examiner has not taken Official Notice, and in previous actions explained as to how and why she has not. Therefore, the claim stands rejected. 
Claims 2-11, 13-21 depend from independent claims 1 and 12 and are furthermore rejected.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASIFA  HABIB/
Examiner, Art Unit 2887

/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887